Citation Nr: 0118816	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  98-12 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from January 1948 to 
November 1971.  This appeal arises from a November 1997 
rating decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The most recent VA examination demonstrated moderate 
limitation of lumbar spine motion, but there was no objective 
evidence of severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, abnormal mobility on forced motion, neurological 
involvement, or muscle spasm, and no objective evidence of 
additional functional loss due to pain.

3.  Neither the criteria for rating hypertension in effect 
prior to January 1998 nor the criteria revised effective 
January 12, 1998, are more favorable to the veteran's claim.

4.  The veteran's diastolic blood pressure readings have not 
been predominantly more than 110 during the appeal period, 
and definite symptoms of hypertension were not demonstrated 
during the period prior to January 1998.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbar strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Codes 5292, 5293, 5295 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, 
Diagnostic Code (DC) 7101 (1996 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  The Board finds that the issues on appeal are 
adequately developed for appellate review, and need not be 
remanded to the RO for initial review in light of the VCAA.  
The duty to assist has been met in that the RO has secured 
all pertinent records of which it had notice, including 
treatment records dating back to the 1980's, and arranged for 
adequate VA examinations to evaluate the claims.  
Furthermore, in the statements of the case and supplemental 
statements of the case the RO has met the notice requirements 
of the VCAA.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

Lumbar Strain

The veteran injured his lower back during service in 1957.  
Service connection for lumbosacral strain was granted in 
March 1972, with a 10 percent evaluation assigned from 
December 1971.  A rating decision dated in June 2000 
increased the evaluation to 20 percent for lumbar strain from 
October 1998.  The veteran continues to seek a higher 
evaluation.

The veteran's back disorder is currently rated under code 
5292.  The current 20 percent evaluation is appropriate where 
moderate limitation of lumbar spine motion is shown; severe 
limitation of motion warrants a 40 percent evaluation.  38 
C.F.R. Part 4, Code 5292 (2000).

Under code 5295, the current 20 percent evaluation 
contemplates muscle spasm on extreme forward bending and loss 
of lateral spine motion.  A 40 percent evaluation requires 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2000).

A VA examination was conducted in September 1997.  The 
veteran reported low back pain, worse with weather changes.  
He believed it was related to his arthritis.  The veteran 
stated that he had difficulty elevating and getting himself 
out of bed in the morning.  He reported radiculopathy of the 
bilateral lower extremities, with numbness and tingling.  On 
examination, there was low back paraspinal tenderness.  
Forward flexion of the back was to 60 degrees, backward 
extension to 10 degrees, rotation to 25 degrees, and lateral 
flexion to 30 degrees.  Reflexes were 2+ and symmetrical 
bilaterally in the lower extremities.  Sensory examination 
was intact.  X-rays showed moderately severe degenerative 
changes throughout the lumbosacral spine with osteophytic 
formation and disk space narrowing, most severe at levels L4-
L5 and L2-L3.  The diagnosis was back pain with arthritis.

A VA examination was conducted in October 1998.  On 
examination, flexion of the lumbar spine was to 50 to 60 
degrees, with pain noted on extreme flexion.  Extension was 
almost 0 degrees.  Rotation and lateral flexion was about 30 
degrees, with pain at the extreme movements.  X-rays revealed 
moderate degenerative joint disease of the spine.  The 
impression was moderate degenerative joint disease of the 
lumbosacral spine.

The most recent VA examination report demonstrated moderate 
limitation of lumbar spine motion, particularly flexion which 
was measured at 50 to 60 degrees, with pain noted on extreme 
flexion.  This warrants the current 20 percent evaluation 
under code 5292.  The severe limitation of motion which is 
required for a 40 percent evaluation was not shown.  38 
C.F.R. Part 4, Code 5292 (2000).

The examination report does not demonstrate objective 
evidence of severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, or abnormal mobility on forced motion, which are 
required for a 40 percent evaluation under code 5295.  38 
C.F.R. Part 4, Code 5295 (2000).  Similarly, there is no 
objective neurological involvement or muscle spasm which 
would support a higher evaluation under code 5293.  38 C.F.R. 
Part 4, Code 5293 (2000).

While the veteran reported complaints of pain, these 
complaints of pain do not warrant a rating in excess of 20 
percent under 38 C.F.R. §§ 4.40 and 4.45 because the 
examination findings did not substantiate additional range- 
of-motion loss in the lumbosacral spine, due to pain 
attributable to the service-connected disability, on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination, that would approach the 
severe level of limitation of motion required for a 40 
percent evaluation.  Given the medical findings which did not 
reflect range of motion deficits that came close to the 
requirements for a rating in excess of 20 percent, and the 
lack of other objective findings, the Board finds that a 
preponderance of the evidence is against a finding of 
"additional functional loss" due to limitation of motion in 
the lumbar spine caused by pain complaints on the recent 
examination.

Accordingly, the Board finds that, based on the evidentiary 
record, the veteran's service connected lumbar strain does 
not merit an evaluation in excess of 20 percent.  38 C.F.R. 
Part 4, Codes 5292, 5295 (2000). 

Hypertension

Service connection for hypertension was granted in March 
1972, and a 10 percent evaluation was assigned from December 
1971.  The veteran filed his claim for an increased 
evaluation in May 1997.

The veteran's hypertension is rated under Diagnostic Code 
7101.  Under the old Code 7101, the current 10 percent 
evaluation was appropriate where the evidence demonstrated 
hypertensive vascular disease (essential arterial 
hypertension) manifested by diastolic pressure readings 
predominantly 100 or more.  Where the evidence showed 
diastolic pressure readings predominantly 110 or more and 
definite symptoms, a 20 percent evaluation may be warranted.  
Where the evidence showed diastolic pressure readings 
predominantly 120 or more and moderately severe symptoms, a 
40 percent evaluation may be warranted.  38 C.F.R. § 4.104, 
DC 7101 (1996).

Under the current Code 7101, now titled hypertensive vascular 
disease (hypertension and isolated systolic hypertension), 
the current 10 percent evaluation is appropriate where the 
evidence shows diastolic pressure predominantly 100 or more, 
or; systolic pressure predominately 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominately 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is 
appropriate where diastolic pressure predominately 110 or 
more, or; systolic pressure predominately 200 or more is 
shown.  A 40 percent evaluation requires evidence of 
diastolic pressure predominately 120 or more.  38 C.F.R. § 
4.104, DC 7101 (2000).

During the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  See 38 C.F.R. § 4.104 (2000).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, consideration will be given to both 
versions of the regulations to determine which version is 
most favorable to the appellant.

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-January 1998 nor the 
post-January 1998 rating criteria are deemed to be more 
favorable to the appellant.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

The following blood pressure readings were noted on VA 
outpatient reports:  in September 1996, 128/64; in January 
1997, 160/80; in May 1997, 138/86; in June 1997, 108/60.  A 
VA examination was conducted in September 1997.  The veteran 
reported that his high blood pressure was controlled on 
medication.  Blood pressure was noted as 146/88, 154/90, and 
150/82.  The diagnosis was hypertension.

Applying the provisions of 38 C.F.R. § 4.104, DC 7101 to the 
clinical evidence summarized above, the Board concludes that 
the criteria for a 20 percent rating under DC 7101 were not 
met under the old regulations.  Specifically, the blood 
pressure readings prior to January 1998 were not 
predominantly 110 or more; in fact, of the seven readings 
noted, all were under 100.  Further, definite symptoms of 
hypertension, which would entitle the veteran to a 20 percent 
evaluation, were also not demonstrated during that period.

The following blood pressure readings were noted on VA 
outpatient reports:  in January 1998, 151/104; in February 
1998, 140/68; in March 1998, 110/64; in April 1998, 130/82; 
in June 1998, 120/80; in November 1998, 134/86; in June 1999, 
140/80; in July 1999, 120/70.  A VA examination was conducted 
in October 1998.  The veteran reported that his high blood 
pressure was controlled on multiple medications.  Blood 
pressure was noted as 130/70, and 144/72.  The diagnosis was 
hypertension on multiple antihypertensive medications and 
currently stable.

Based on this evidence, a 20 percent evaluation is not 
warranted under the new regulations.  The readings since 
January 1998 do not show diastolic pressure predominately 110 
or more, or systolic pressure predominately 200 or more; only 
one diastolic reading was above 100.  The Board notes that 
the requirement of medication to control blood pressure, 
regardless of the diastolic readings, is factored into the 
rating schedule and warrants a minimum 10 percent disability 
rating under Diagnostic Code 7101.  

The Board has considered the veteran's written statements 
that his hypertension is worse than currently evaluated. 
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability. See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992). As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. The Board finds that the 
objective medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

